SMITH, Judge.
Appellant appeals from the revocation by the Department of Transportation of his outdoor advertising permit, pursuant to the provisions of sections 479.11, 479.111, and 479.01(10)(d), Florida Statutes (1979). We reverse, finding that the case is controlled by Tri-State Systems, Inc. v. Department of Transportation, 500 So.2d 182 (Fla. 1st DCA 1986), and Tri-State Systems, Inc. v. Department of Transportation, 492 So.2d 1164 (Fla. 1st DCA 1986). Cf. T & L Management, Inc., et al. v. Department of Transportation, 497 So.2d 685 (Fla. 1st DCA 1986).
REVERSED.
THOMPSON and WIGGINTON, JJ., concur.